           Case 4:19-cv-03074-YGR Document 99 Filed 07/28/20 Page 1 of 12


1    RACHELE R. BYRD (190634)                        STEVE W. BERMAN (pro hac vice)
     BRITTANY N. DEJONG (258766)                     ROBERT F. LOPEZ (pro hac vice)
2    WOLF HALDENSTEIN ADLER                          HAGENS BERMAN SOBOL
      FREEMAN & HERZ LLP                              SHAPIRO LLP
3    750 B Street, Suite 1820                        1301 Second Ave., Suite 2000
     San Diego, CA 92101                             Seattle, WA 98101
4    Telephone: 619/239-4599                         Telephone: (206) 623-7292
     Facsimile: 619/234-4599                         Facsimile: (206) 623-0594
5    byrd@whafh.com                                  steve@hbsslaw.com
     dejong@whafh.com                                robl@hbsslaw.com
6
     MARK C. RIFKIN (pro hac vice)                   SHANA E. SCARLETT (SBN 217895)
7    MATTHEW M. GUINEY (pro hac vice)                HAGENS BERMAN SOBOL
     WOLF HALDENSTEIN ADLER                           SHAPIRO LLP
8      FREEMAN & HERZ LLP                            715 Hearst Avenue, Suite 202
     270 Madison Avenue                              Berkeley, CA 94710
9    New York, NY 10016                              Telephone: (510) 725-3000
     Telephone: 212/545-4600                         Facsimile: (510) 725-3001
10   Facsimile: 212/545-4677                         shanas@hbsslaw.com
     rifkin@whafh.com
11   guiney@whafh.com                                Interim Class Counsel for the
                                                     Developer Plaintiffs
12   Interim Class Counsel for the
     Consumer Plaintiffs
13
     [Additional counsel appear on signature page]
14                                    UNITED STATES DISTRICT COURT
15                                NORTHERN DISTRICT OF CALIFORNIA
16                                          OAKLAND DIVISION
17
     In re Apple iPhone Antitrust Litigation          CASE NO. 4:11-cv-06714-YGR
18
                                                      FURTHER JOINT CASE MANAGEMENT
19                                                    STATEMENT

20

21

22
     DONALD R. CAMERON, et al.,                       CASE NO. 4:19-cv-03074-YGR
23
                        Plaintiffs,
24
             v.                                       DATE:          August 3, 2020
25                                                    TIME:          2:00 p.m.
     APPLE INC.,                                      JUDGE:         Hon. Yvonne Gonzalez Rogers
26                                                    CTRM:          1 – 4th Floor
                        Defendant.
27
28


                                FURTHER JOINT CASE MANAGEMENT STATEMENT
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
           Case 4:19-cv-03074-YGR Document 99 Filed 07/28/20 Page 2 of 12


1            Plaintiffs in the Related App Store Actions, including Plaintiffs Robert Pepper, Stephen H.
2    Schwartz, Edward W. Hayter, and Edward Lawrence, plaintiffs in In re Apple iPhone Antitrust

3    Litigation, Case No. 4:11-cv-06714-YGR (collectively, “Consumer Plaintiffs”); Plaintiffs Donald R.
     Cameron and Pure Sweat Basketball, Inc., 1 plaintiffs in Cameron, et al. v. Apple Inc., Case No. 4:19-
4
     cv-03074-YGR (collectively, “Developer Plaintiffs”); and Defendant Apple Inc. (“Defendant,” and
5
     with Consumer Plaintiffs and Developer Plaintiffs, the “Parties”), by and through their respective
6    counsel, hereby submit this Further Joint Case Management Statement in advance of the August 3,
7    2020 Case Management Conference.
8            Unless otherwise stated herein, the Parties’ positions on the topics discussed in the initial joint

9    case management statements, submitted on September 30, 2019, and Further Joint Case Management
     statement submitted on January 6, 2020, remain unchanged. See Consumer ECF Nos. 174, 196;
10
     Developer ECF Nos. 54, 82. Per this Court’s Standing Order in Civil Cases, ¶ 6, the Parties submit
11
     the following updates.
12
     1.      MOTIONS
13           There are no pending motions at this time. However, the Parties reserve the right to file
14   discovery-related motions with Magistrate Judge Thomas S. Hixson, as directed by the Court, should

15   certain outstanding discovery disputes remain unresolved. Pursuant to the Parties’ Stipulation and
     Order Modifying Schedule, the Consumer and Developer Plaintiffs presently anticipate filing their
16
     respective motions for class certification by February 3, 2021, and the Parties presently anticipate
17
     filing their motions for summary judgment (if any) by the Court-ordered deadline.
18
             Plaintiffs’ Statement:
19           As Plaintiffs have advised Apple, they disagree that it would be proper for Apple to bring any
20   motion in either matter not contemplated by the current case schedule, including any Rule 12
21   motions, at this time or later.

22           Apple’s Statement:
             Apple also reserves the right to raise by motion any matters posed by new developments in
23
     the law.
24
     ///
25   ///
26
     1
27     Because the Developer Plaintiffs and Apple are in the process of dismissing Barry Sermons from
     the developer case, Mr. Sermons has not participated in the preparation of this Further Joint Case
28   Management Statement.

                                                         -1-
                                FURTHER JOINT CASE MANAGEMENT STATEMENT
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
           Case 4:19-cv-03074-YGR Document 99 Filed 07/28/20 Page 3 of 12


1    2.     AMENDMENT OF PLEADINGS
2           a.        Consumer Plaintiffs’ Proposed Amendments

3           Consumer Plaintiffs and Apple have exchanged drafts of a Stipulation and [Proposed] Order
     For Leave To File Third Amended Consolidated Class Action Complaint. Should the parties be
4
     unable to reach agreement on the language of the Stipulation, Consumer Plaintiffs intend to file a
5
     motion for leave to amend.
6           b.        Potential Amendment of Developer Plaintiff Complaint to Reach Foreign
7                     Transactions
            Developer Plaintiffs’ Statement:
8
            On June 3, 2020, counsel for Apple sent counsel for the Developer Plaintiffs a letter
9
     indicating Apple’s view that certain developer transactions “involv[e] trade or commerce with
10   foreign nations” within the meaning of the Foreign Trade Antitrust Improvement Act, 15 U.S.C. § 6a
11   (“FTAIA”). These transactions are related to retail sales to end users in or via foreign storefronts for
12   Apple’s App Store.       In that letter, Apple apprised Developer Plaintiffs of its view that the

13   Developers’ Claims as set forth in their consolidated complaint do not encompass these transactions.
     Apple also indicated that in its view, if the Developer Plaintiffs wished to include these transactions
14
     in the case, the proper course would be to seek to amend the complaint, which Apple would oppose.
15
                The Developer Plaintiffs disagree with Apple’s positions on this matter, as they have
16
     explained to Apple. The Developer Plaintiffs and Apple plan to meet and confer with regard to this
17   matter within the next few days.
18          While the Developer Plaintiffs believe that no amendment to the complaint is needed as to

19   this matter, nonetheless, it may be that following their planned conferences with Apple, they will
     seek to file an amended complaint.
20
            More recently, Apple, on July 16, 2020, advised the Developer Plaintiffs that it did not intend
21
     to provide data relating to these transactions in response to their requests for production. The
22
     Developer Plaintiffs and Apple have agreed to meet and confer regarding this discovery dispute.
23          Apple’s Statement:
24          The Developer Plaintiffs and Apple have scheduled a conference regarding this matter
25   shortly.    Apple has been clear throughout the meet and confer process that it would produce
     transactional data only from its U.S. storefront, not from the foreign storefronts. Apple’s storefronts
26
     currently serve users in 155 countries and regions around the world. There is no issue here that
27
     requires the attention of the Court at this time, and Apple will not burden the Court with its positions
28
     on this issue when the dispute is not presented for resolution by the Court.
                                                       -2-
                                FURTHER JOINT CASE MANAGEMENT STATEMENT
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
             Case 4:19-cv-03074-YGR Document 99 Filed 07/28/20 Page 4 of 12


1    3.       DISCOVERY
2             Plaintiffs’ Statement:

3             Consumer Plaintiffs served Apple with their first set of Requests for Production of Documents
     (“RFPs”) on October 10, 2019, and Developer Plaintiffs served Apple with their first set of RFPs on
4
     October 17, 2019. Apple served responses and objections to those RFPs on November 12, 2019 and
5
     November 18, 2019, respectively. The Parties have met and conferred extensively, and continue to
6    meet and confer, regarding Apple’s responses and objections to Plaintiffs’ RFPs. Apple has not yet
7    completed its document production from current custodians. Consumer Plaintiffs and Developer
8    Plaintiffs continue to review Apple’s document production, including for purposes of identifying

9    deficiencies.
              The Developer Plaintiffs’ custodial productions on behalf of plaintiffs Donald R. Cameron
10
     and Pure Sweat Basketball, Inc. are complete.
11
              Apple’s Statement:
12
              Apple served Consumer and Developer Plaintiffs with its first sets of RFPs on October 17,
13   2019.    Consumer and Developer Plaintiffs served responses and objections to those RFPs on
14   November 18, 2019. The Parties have met and conferred extensively, and continue to meet and

15   confer, regarding Plaintiffs’ responses and objections to Apple’s RFPs. Apple continues to review
     Plaintiffs’ document productions, including to identify deficiencies, in addition to issues about which
16
     it has already met and conferred with Plaintiffs.
17
              Plaintiffs’ Statement:
18
              There are several outstanding issues between and among the Parties, as well as other issues
19   involving non-party discovery, including the following: (a) discovery of important data related to the
20   App Store, including Apple’s production of transactional and cost and expense data; (b) Apple’s
21   production of documents to the Plaintiffs which it has produced to governmental bodies, including

22   the House Judiciary Committee; (c) Apple’s production of data related to sales from foreign
     storefronts (pursuant to the Developer Plaintiffs’ Requests for Production); (d) discovery from non-
23
     party recipients of document request subpoenas; and (e) entry of an ESI protocol.
24
              In light of the serious, time-sensitive nature of these matters, including longstanding disputes,
25   Plaintiffs have provided this non-exhaustive list. They will continue to meet and confer with Apple
26   in good faith on all open issues. However, it is possible that they may need to bring some of these, or
27   others, to Magistrate Judge Hixson for resolution.

28

                                                         -3-
                                 FURTHER JOINT CASE MANAGEMENT STATEMENT
                                  CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
           Case 4:19-cv-03074-YGR Document 99 Filed 07/28/20 Page 5 of 12


1           Furthermore, the Plaintiffs have at all times remained mindful of the COVID-19 crisis, and
2    they have expressed to Apple their continued willingness to consider modifications to the schedule

3    based on COVID-related disruptions. Moreover, Plaintiffs themselves have suffered COVID-related
     disruptions. And the timing of various events in the discovery process are also cause for concern.
4
     For this reason, too, Plaintiffs wish to flag these issues for the Court, in the event a request for an
5
     extension to the schedule becomes necessary in their view.
6           Apple’s Statement:
7           Apple has long been clear that it anticipates substantially completing its productions by July
8    31. Apple will have substantially completed its large custodial document production by that date and

9    still anticipates that it will substantially complete data production then or shortly thereafter.
            There are no discovery issues in this litigation that require the Court’s attention at this time.
10
            a.      Data discovery issues
11
            Plaintiffs’ Statement:
12
            To-date, Apple has produced no structured data in response to Plaintiffs’ October 2019 RFPs.
13   Plaintiffs are hopeful that Apple’s ultimate data production will be completed by July 31, 2020, per
14   Apple’s previous representations, especially given the short timeline between now and the current

15   February 2021 deadline for class-certification motions. 2 Plaintiffs had requested a data sample from
     Apple for several months, and Apple provided one on July 23. Plaintiffs and Apple are meeting and
16
     conferring about several issues with regard to the ultimate production of data.
17
            Given the Order Granting Stipulation Regarding Coordination of Discovery entered on
18
     January 6, 2020, Consumer Plaintiffs have not propounded a request for production of documents
19   duplicative of Developer Plaintiffs’ request for transactional data, but advised Apple on April 1,
20   2020 that if Apple does not agree to produce transactional data for the entire Relevant Time Period in
21   Consumer Plaintiffs’ requests for production, it will propound such a request. See Consumer ECF No.

22   194, ¶ 1 (“Consumer Plaintiffs and Developer Plaintiffs shall . . . coordinate discovery . . . . To the
     extent discovery is served by any Plaintiff, such Plaintiff shall avoid duplicating discovery requests
23
     previously served by any other Plaintiff.”)
24
     ///
25
     2
       In their May 27, 2020 joint Stipulation and [Proposed] Order Modifying Schedule, the Parties stated
26
     that “Defendant communicated to Consumer Plaintiffs and Developer Plaintiffs on February 10, 2020
27   and thereafter that it expects to substantially complete production of documents and data in July 2020
     but was hoping to do so sooner, and on April 23, 2020 stated that it would substantially complete
28   production by July 31, 2020.” See Developer ECF No. 92 at 1.

                                                        -4-
                                FURTHER JOINT CASE MANAGEMENT STATEMENT
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
           Case 4:19-cv-03074-YGR Document 99 Filed 07/28/20 Page 6 of 12


1           Apple’s Statement:
2           Developer Plaintiffs made an overbroad request for productions of transactional data;

3    Consumer Plaintiffs have made no requests for transactional data. Apple stands ready to meet and
     confer with Developer Plaintiffs about its sample production, and after Apple and the Developer
4
     Plaintiffs have discussed this sample production, Apple expects to begin transfer of the full data set
5
     responsive to Developer Plaintiffs’ request. Identifying the billions of records to be included in this
6    set of data and properly engineering its collection have been and continue to be burdensome tasks.
7                   i.      Data security
8           Plaintiffs’ Statement:

9           Plaintiffs’ consultants intend to download data to their local environments (i.e., physical
     machines) for purposes of their work in this matter. 3 Apple has stated that this is acceptable,
10
     provided that Plaintiffs provide “assurances that [their] consultants will maintain the confidentiality
11
     of the data in accordance with the Protective Order.”
12
            Plaintiffs have explained to Apple that as signatories to the stipulated protective order
13   governing confidential material (including data) entered by the Court, Plaintiffs are bound by its
14   provisions. See, e.g., Protective Order § 7.1 (“Protected Material must be stored and maintained by a

15   Receiving Party at a location and in a secure manner that ensures that access is limited to the persons
     authorized under this Order.”). Consistent with this, Plaintiffs have assured Apple that they will
16
     comply with the Protective Order, including its requirement that: (a) confidential data will only be
17
     accessed by individuals who have executed Exhibit A to the protective order; (b) data will be stored
18
     only in local secure machines; and (c) access to the data will be protected. Plaintiffs’ position is that
19   these assurances are sufficient, particularly in light of the fact that all Parties, including Apple,
20   entered into a protective order specifically governing disclosure of confidential material.
21          Furthermore, as a gesture of good faith, Plaintiffs have provided additional specifics to Apple

22   about how the data will be stored.
            Apple’s Statement:
23
            Given the business sensitivity of the data that Developer Plaintiffs have requested, it is
24
     critically important to Apple that proper safeguards be implemented for preventing inadvertent loss of
25   the data or hacking by third parties. Apple appreciates Plaintiffs’ assurances in this regard. The
26
     3
27    The alternative is purely cloud-based review—that is, data would remain on remote servers after
     uploading and be accessible solely from the cloud for purposes of Plaintiffs’ consultants’ review.
28

                                                       -5-
                               FURTHER JOINT CASE MANAGEMENT STATEMENT
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
             Case 4:19-cv-03074-YGR Document 99 Filed 07/28/20 Page 7 of 12


1    Parties continue to discuss the technical and logistical aspects of transferring this large amount of
2    data.

3             There is no issue here that requires the attention of the Court at this time.
                     ii.     Manner of production and data fields
4
              Plaintiffs’ Statement:
5
              Apple has provided a list of proposed fields for production from its databases. However,
6    significant ambiguity remains as to several key issues related to: (a) the manner in which Apple
7    intends to produce the data; and (b) the proposed data fields the production will contain.
8             Plaintiffs have requested that Apple identify how it stores its data and the proposed manner of

9    production, so that data is produced in the most efficient and user-friendly means available. Apple
     has provided Plaintiffs with a list of proposed fields for production from Apple’s databases and
10
     provided a sample from those fields. In addition to discussing the fields identified by Apple, Plaintiffs
11
     have requested that Apple identify and describe its databases with responsive data, and produce a
12
     complete list of all fields in those databases. Plaintiffs believe that this will better allow the Parties to
13   identify fields not identified by Apple that contain relevant and responsive data. These are important
14   matters. Plaintiffs will continue to meet and confer with Apple accordingly.

15            Apple’s Statement:
              Apple continues to meet and confer with Developer Plaintiffs with regard to the manner in
16
     which Apple will produce transactional data following the sample data set that Apple has already
17
     produced. As Plaintiffs note, Apple has provided them with a list of data fields that are responsive to
18
     Developer Plaintiffs’ request for transactional data, as well as extensive information about the
19   contents of those fields, and has responded to many questions from the Plaintiffs regarding these data
20   fields. Apple continues to be willing to do so after Developer Plaintiffs have reviewed the sample
21   data.

22            There is no issue here that requires the attention of the Court.
                     iii.    Time period for production and cost and expense data
23
              Plaintiffs’ Statement:
24
              Time period for production. Plaintiffs have requested that Apple provide responsive data
25   from the inception of, or in some cases prior to the inception of, the App Store, and they have asked
26   Apple to indicate, for each field, how far back the data goes. Apple has not provided the requested
27   information.

28

                                                         -6-
                                 FURTHER JOINT CASE MANAGEMENT STATEMENT
                                  CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
           Case 4:19-cv-03074-YGR Document 99 Filed 07/28/20 Page 8 of 12


1           Cost and expense data. Apple has indicated that after searching, it has found no structured
2    cost and expense databases for the App Store, i.e., databases capturing or related to the costs and

3    expenses Apple incurs or purports to incur in connection with the App Store. Instead, Apple has
     indicated that all such material is in the hands of custodians, rather than in a database or central file.
4
     The Parties continue to meet and confer regarding all locations where documents (or other media)
5
     with relevant cost and expense information may be located, including in central files and custodial
6    files. Also, Apple has not provided the identities of the referenced custodians to the Plaintiffs, and
7    disputes may arise as to the comprehensiveness of the custodians identified and files searched.
8           Apple’s Statement:

9           These unrelated issues—the earliest dates from which responsive data exists and Developer
     Plaintiffs’ requests for cost and expense data—remain issues of discussion between the Parties, which
10
     Apple continues to diligently investigate.
11
            There is no issue here that requires the attention of the Court.
12
            b.      Production of documents produced to governmental agencies
13          Plaintiffs’ Statement:
14          Among their requests for documents that Apple has produced (or will produce) to

15   governmental agencies, Plaintiffs have requested documents Apple produced to the House Judiciary
     Committee pursuant to the Committee’s September 13, 2019 letter to Apple CEO Tim Cook. The
16
     Committee’s document requests are related to an investigation into competition in digital markets.4
17
     Apple has long indicated that it is willing to produce a limited set of documents it deems relevant to
18
     this case, 5 and it has advised that it began to produce such documents with its May 7, 2020 tranche.
19   Plaintiffs continue to seek production of all such requested documents, including documents that
20   Apple has produced to the European Commission as part of the Commission’s recently announced
21   investigation into Apple’s practices. Apple has objected to producing any documents concerning

22   investigations by foreign governments or regulatory bodies. As with other matters referenced in this
     report, if the Parties cannot resolve their differences via the meet-and-confer process, Plaintiffs will
23
     need to bring this matter to Magistrate Judge Hixson for resolution.
24
     ///
25
     4
26     See
     https://judiciary.house.gov/sites/democrats.judiciary.house.gov/files/documents/apple%20rfi%20-
27   %20signed.pdf.
     5
        Apple and Plaintiffs have not yet agreed as to the scope of Apple’s production.
28

                                                       -7-
                               FURTHER JOINT CASE MANAGEMENT STATEMENT
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
           Case 4:19-cv-03074-YGR Document 99 Filed 07/28/20 Page 9 of 12


1           Apple’s Statement:
2           Apple has produced or shortly will produce all of these documents that it agreed to produce in

3    its Responses and Objections to Plaintiffs’ RFPs. To the extent Plaintiffs take issue with Apple’s
     document productions, Apple remains willing to meet and confer with Plaintiffs.
4
            There is no issue here that requires the attention of the Court.
5
            c.         Production of foreign App Store storefront data
6           Plaintiffs’ Statement:
7           As indicated above, Apple on July 16, 2020, indicated to the Developer Plaintiffs that it will
8    not produce data related to its foreign App Store storefronts. Thus, there now is an unresolved

9    dispute as to this matter. The Developer Plaintiffs and Apple intend to confer as to this matter
     shortly.
10
            Apple’s Statement:
11
            As the Developer Plaintiffs note, the Developer Plaintiffs and Apple intend to confer as to this
12
     matter shortly.
13          There is no issue here that requires the attention of the Court.
14          d.         Discovery from non-party recipients of document request subpoenas
15          Statement of all Parties:
            The Parties have served document subpoenas on various third-parties, and production and
16
     meet-and-confers are ongoing. Further meet-and-confers may also be necessary, and the Parties may
17
     serve additional third-party subpoenas.      Apple has asked Magistrate Judge Hixson to compel
18
     Samsung Electronics America to comply with a document subpoena served by Apple. Magistrate
19   Judge Hixson has ordered full briefing of the issue. The Plaintiffs anticipate that they may submit a
20   response to Apple’s motion to compel, if filed.
21          e.         Document review and depositions

22          Plaintiffs’ Statement:
            In the past two months, Apple has produced large volumes of documents to Plaintiffs, and
23
     review is ongoing. Further, as noted above, Apple has indicated that production will be substantially
24
     complete by July 31, 2020. Plaintiffs are currently exploring certain issues related to this document
25   production (e.g., the need for additional custodians, as broached previously with Apple, and the
26   production of cost- and expense-related documents that are referenced and linked to, per embedded
27   links, other documents) as well as whether these issues will need to be raised with the Court if there

28   is indeed an impasse.

                                                       -8-
                                 FURTHER JOINT CASE MANAGEMENT STATEMENT
                                  CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
          Case 4:19-cv-03074-YGR Document 99 Filed 07/28/20 Page 10 of 12


1           Plaintiffs intend to take depositions in these matters beginning later this year, although timing
2    will depend in part on the completion and sufficiency of document and data production.

3           Apple’s Statement:
            Apple has worked diligently to produce millions of documents as well as collecting and
4
     preparing to produce large amounts of transactional data. Apple has already taken depositions of two
5
     of the named Consumer Plaintiffs, Edward Hayter and Edward Lawrence, and intends to depose more
6    witnesses in the coming months.
7    4.     SETTLEMENT AND ADR
8           The Parties mediated before the Hon. Layn Phillips (U.S.D.J. Ret.) on June 30, 2020. Certain

9    follow-up discussions have occurred. The Parties have been unable to resolve either matter thus far;
     however, the Parties expect to continue to engage in further settlement discussions as appropriate.
10
     5.     RELATED CASES
11
            On March 12, 2019, this Court issued an order consolidating Fahey v. Apple Inc., Case No.
12
     4:20-cv-00534-YGR, with In re Apple iPhone Antitrust Litigation.            See Fahey ECF No. 17.
13   Consumer Plaintiffs have not expressed any intention to add the plaintiff in Fahey, A. Kevin Fahey,
14   as a named plaintiff in In re Apple iPhone Antitrust Litigation.

15   Dated: July 27, 2020                          WOLF HALDENSTEIN ADLER FREEMAN &
                                                    HERZ LLP
16                                                   Mark C. Rifkin
                                                     Rachele R. Byrd
17                                                   Matthew M. Guiney
                                                     Brittany N. DeJong
18
                                                   By: /s/ Rachele R. Byrd
19                                                    Rachele R. Byrd
                                                      750 B Street, Suite 1820
20                                                    San Diego, CA 92101
                                                      Telephone: 619.239.4599
21
                                                   Interim Class Counsel for the Consumer Plaintiffs
22

23   Dated: July 27, 2020                          HAGENS BERMAN SOBOL SHAPIRO LLP
                                                     Steve W. Berman
24                                                   Robert F. Lopez
                                                     Shana E. Scarlett
25
                                                   By: /s/ Steve W. Berman
26                                                    Steve W. Berman
                                                      1301 Second Avenue, Suite 2000
27                                                    Seattle, WA 98101
                                                      Telephone: 206.623.0594
28
                                                   Interim Class Counsel for the Developer Plaintiffs
                                                       -9-
                               FURTHER JOINT CASE MANAGEMENT STATEMENT
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
         Case 4:19-cv-03074-YGR Document 99 Filed 07/28/20 Page 11 of 12


1

2    Dated: July 27, 2020                    GIBSON, DUNN & CRUTCHER LLP
                                                Theodore J. Boutrous Jr.
3                                               Richard J. Doren
                                                Daniel G. Swanson
4                                               Veronica S. Lewis
                                                Cynthia E. Richman
5                                               Jay P. Srinivasan
                                                Ethan D. Dettmer
6                                               Eli M. Lazarus
7
                                             By: /s/ Cynthia E. Richman
8                                               Cynthia E. Richman
                                                1050 Connecticut Avenue, N.W.
9                                               Washington, DC 20036-5306
                                                Telephone: 202.955.8234
10
                                             Attorneys for Defendant Apple Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                - 10 -
                            FURTHER JOINT CASE MANAGEMENT STATEMENT
                             CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
          Case 4:19-cv-03074-YGR Document 99 Filed 07/28/20 Page 12 of 12


1                                   ECF SIGNATURE ATTESTATION
2           In accordance with Local Rule 5-1, the filer of this document hereby attests that the

3    concurrence of the filing of this document has been obtained from the other signatories hereto.

4

5    Dated: July 27, 2020                 WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP

6                                                 By: /s/ Rachele R. Byrd
                                                     Rachele R. Byrd
7                                                    Interim Class Counsel for the Consumer Plaintiffs
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                     - 11 -
                               FURTHER JOINT CASE MANAGEMENT STATEMENT
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
